                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                                                                            JS-6
                            CIVIL MINUTES—GENERAL

Case No. CV 20-1145-MWF (PJWx)                               Date: February 24, 2020
Title:   Brian Whitaker v. Mr. Noodle, Inc., et al.
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                              Court Reporter:
          Rita Sanchez                               Not Reported

          Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
          None Present                               None Present

Proceedings (In Chambers): ORDER DISMISSING ACTION WITHOUT
                           PREJUDICE

      On February 4, 2020, Plaintiff Brian Whitaker commenced this action against
Defendant Mr. Noodle, Inc. (Complaint (Docket No. 1)). On February 6, 2020, the
Court issued an Order to Show Cause Re Supplemental Jurisdiction. (OSC (Docket
No. 9)). The OSC required a response no later than February 20, 2020.

       As of February 21, 2020, Plaintiff has not filed a response to the OSC. The OSC
specifically states: “The Response shall be filed on or before February 20, 2020.
Failure to timely or adequately respond to this Order to Show Cause may, without
further warning, result in the dismissal of the entire action without prejudice ….”

       It is well-established that a district court has authority to dismiss a plaintiff’s
action due to her failure to prosecute and/or to comply with court orders. See Fed. R.
Civ. P. 41(b); Link v. Wabash Railroad Co., 370 U.S. 626, 629–30 (1962) (noting that
district court’s authority to dismiss for lack of prosecution is necessary to prevent
undue delays in the disposition of pending cases and avoid congestion in district court
calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (stating that district
court may dismiss action for failure to comply with any order of the court).

       Before ordering dismissal, the Court must consider five factors: (1) the public’s
interest in expeditious resolution of litigation; (2) the Court’s need to manage its
docket; (3) the risk of prejudice to Defendant; (4) the public policy favoring the
disposition of cases on their merits; and (5) the availability of less drastic sanctions.

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 20-1145-MWF (PJWx)                              Date: February 24, 2020
Title:   Brian Whitaker v. Mr. Noodle, Inc., et al.
See In re Eisen, 31 F.3d 1447, 1451 (9th Cir. 1994) (failure to prosecute); Ferdik, 963
F.2d at 1260–61 (failure to comply with court orders).

      Taking all of these factors into account, dismissal for lack of prosecution is
warranted. Plaintiff was specifically warned that failure to timely respond to the OSC
may, without further warning, result in the dismissal of the entire action without
prejudice. Accordingly, the action is DISMISSED without prejudice.

        This Order shall constitute notice of entry of judgment pursuant to Federal Rule
of Civil Procedure 58. Pursuant to Local Rule 58-6, the Court ORDERS the Clerk to
treat this Order, and its entry on the docket, as an entry of judgment.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
